t c no united_states tax_court sdi netherlands b v f k a sdi international b v petitioner v commissioner of internal revenue respondent docket no filed date p was the licensee of a bermuda corporation sdi bermuda of worldwide rights to use computer_software p in turn licensed those rights for use in the united_states to a u s_corporation sdi usa p received royalties from sdi usa as well as from other licensees p paid specified percentages of the royalties it received from its licensees to sdi bermuda p sdi usa and sdi bermuda were members of a group of corporations under common_control held the two licenses were separate and distinct from each other with the result that the royalties paid to p by sdi usa did not retain their u s source character as part of the royalties paid_by p to sdi bermuda consequently they were not income received from sources within the united_states by sdi bermuda within the meaning of sec_881 a i r c so as to subject p to withholding_tax as provided in sec_1441 and sec_1442 i r c arthur d pasternak douglas r cox and jeffrey a fiarman for petitioner karen e chandler and kristine a roth for respondent opinion tannenwald judge respondent determined deficiencies in federal withholding taxes and additions to tax as follows year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 dollar_figure big_number big_number big_number the issue in dispute is whether petitioner a corporation organized under the laws of the kingdom of the netherlands is liable for withholding taxes on royalties paid to a bermuda corporation and additions to tax for failure_to_file form sec_1042 for each of the years in issue all the facts have been stipulated the stipulation of facts and attached exhibits are incorporated herein by this reference all section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure background petitioner is a foreign_corporation organized in under the laws of the kingdom of the netherlands petitioner was formerly known as sdi international b v and prior to that as software design dervis b v petitioner is the successor in business to software design sebas b v a foreign_corporation organized in under the laws of the kingdom of the netherlands at the time of filing the petition petitioner maintained its principal office in rotterdam the netherlands during the years in issue petitioner was a member_of_an_affiliated_group of companies the sdi group whose members designed manufactured marketed and serviced commercial systems software for use on ibm mainframe computers worldwide sdi ltd a corporation organized under the laws of bermuda is the parent company of the sdi group during the years in issue petitioner was a wholly owned subsidiary of sdi antilles a netherlands antilles corporation which was a wholly owned subsidiary of sdi ltd the sdi group also included sdi bermuda ltd sdi bermuda a corporation organized under the laws of bermuda which during the years in issue was a wholly owned subsidiary of sdi ltd reference to petitioner and other corporations who are members of the sdi group herein includes predecessor corporations sdi usa inc sdi usa a corporation organized under the laws of the state of california was during the years at issue a wholly owned subsidiary of petitioner petitioner also had subsidiary corporations in germany france and the united kingdom a brochure used by the sdi group for the years in issue describes sdi ltd as the corporate office of the sdi group and petitioner sdi usa and other members of the sdi group as marketing offices of the sdi group sdi ltd provided management services to certain of its direct and indirect subsidiaries for which such subsidiaries paid it management fees royalty payments made by petitioner during the years in issue petitioner licensed from sdi bermuda pursuant to a license agreement dated date bermuda license agreement the worldwide rights to certain commercial systems software for use on ibm mainframe computers the software the bermuda license agreement granted petitioner a nonexclusive license to use or to market the use of on a worldwide basis all of the software and any and all industrial and intellectual_property rights sdi ltd had or would acquire from the effective date of the agreement3 in exchange for certain royalty payments the agreement further provided that petitioner shall specifically have the right to grant sublicenses and agents for the right to use and to market the use of any and all marketing rights granted to petitioner under the terms of the agreement the agreement was valid for an indefinite period and could be unilaterally terminated by either party on months' written notice the bermuda license agreement contained no express reference to the united_states with respect to royalties the bermuda license agreement provided the royalties payable to sdi bermuda by petitioner under this agreement are fixed pincite of the net amount of all of the royalties due to petitioner by all persons entities and institutions which petitioner sublicensed any of the rights licensed to petitioner under this agreement sublicensees the aforementioned net amount is the amount that remains after the deduction of the withholding_tax on royalties to be withheld when the sublicensees of petitioner or agents of petitioner pay the royalties due to the petitioner the aforementioned percentage of will be increased if the net amount of royalties received by petitioner exceeds in a specific accounting_period the following amounts in dutch florins the record does not explain how or from whom sdi ltd known in l986 as castle investments ltd acquired its existing rights but it is clear that at least some of them had been previously owned by petitioner's predecessor but not if petitioner's royalty receipts exceed then the percentage for that portion to be paid on will be dfl dfl percent all royalties payable to sdi bermuda under this agreement shall be due within days from the moment that the royalties to be paid_by the sublicensees shall be due to petitioner all royalties payable to sdi bermuda under this agreement will be paid_by petitioner at the option of the petitioner in the same currency or in u s dollars in which the royalties due to petitioner are payable petitioner shall annually provide sdi bermuda with a survey of all royalties due by the sub-licensees and pay sdi bermuda in accordance with sub sec_8_1 hereof any additional payments due to sdi bermuda pursuant to subsection shall be made immediately after the approval of the annual accounts of petitioner sdi bermuda has the right to have a representative examine petitioner's accounts petitioner made royalty payments to sdi bermuda pursuant to the bermuda license agreement during the years in issue in the following amounts dollar_figure big_number big_number big_number the above payments constituted the following percentages of the total worldwide royalty payments received by petitioner with respect to the software year total royalty percentage payments received dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number royalty payments received by petitioner from sdi usa during the years in issue petitioner was a party to an exclusive license agreement with sdi usa dated date and as modified from time to time regarding the use and licensing of the software in the united_states the u s license agreement sdi usa was responsible for the direct marketing and sales of the software in the united_states the u s license agreement provided in part in consideration for the payment of the royalties provided hereunder and the performance of the other terms and conditions hereof by sdi usa petitioner hereby grants and transfers to sdi usa upon the terms and subject_to the conditions hereinafter set forth the exclusive right and license during the term hereof to have disclosed to it by petitioner and to exploit use and lease and otherwise obtain the benefit of the software within the territory at the time this agreement was executed petitioner was known as software design sebas b v later known as software design dervis b v and sdi usa was known as software design inc this exclusive license shall include i the right to sublicense to others the use and lease of the software within the territory subject however to the terms and conditions of this license and ii this license shall also include the right and as hereinafter provided the obligation of sdi usa to provide or to provide for the exclusive maintenance servicing and repair of the software within the territory the territory of this license shall mean and be restricted to the continental_united_states hawaii and alaska petitioner agreed not to license the software for use or to compete directly or indirectly with sdi usa's exploitation of the software in the united_states during the term of its license to sdi usa until date the agreement provided that sdi usa would pay to petitioner an annual royalty equal to fifty percent of the annual gross revenues of sdi usa from leasing and sublicensing of the software without any deductions therefrom except rebates discounts and sales or value added taxes the u s license agreement was modified in date to provide that sdi usa would pay petitioner a royalty equal to fifty percent of the gross billable or invoiced revenues of sdi usa with regard to all products licensed herein or further in l986 these rights became exclusive only as between petitioner and sdi usa and were otherwise subject_to the nonexclusive worldwide rights that petitioner acquired at that time licensed in the future without any deductions therefrom except rebates or sales or value added taxes petitioner received royalty payments pursuant to the u s license agreement from sdi usa during the years in issue in the following amounts dollar_figure big_number big_number big_number respondent mailed notices of deficiency to petitioner one for and and one for on date the parties have stipulated the amounts of royalties received by petitioner from sdi usa and paid_by petitioner to sdi bermuda as a consequence it appears that these amounts if subject_to_withholding tax would produce deficiencies greater than those determined in the notices of deficiency for and and a lesser amount for respondent has made no specific request for any increased deficiencies increased deficiencies discussion sec_6214 provides that this court has jurisdiction to determine an increased deficiency if claim therefor is asserted at or before the hearing or a rehearing under the circumstances herein where the amounts upon which the mathematical calculation of the withholding_tax is based have been stipulated by the parties and where the issue upon which the liability for both the original and the increased deficiencies depends is the same we think that respondent has made a timely claim for the increased deficiencies and see no reason to preclude our consideration of such increases see 90_tc_498 cf 84_tc_985 indeed as we understand petitioner's position it does not oppose such consideration except in the context of its contention that the burden_of_proof should in any event be shifted to respondent under rule a burden_of_proof petitioner argues that the notices of deficiency refer only to sec_1441 so that reliance by respondent on sec_1442 constitutes a new_matter on which respondent has the burden_of_proof under rule a that burden_of_proof would according to petitioner require respondent to prove that during the years in issue sdi bermuda was not engaged_in_a_trade_or_business_within_the_united_states or if so engaged that the royalties received from petitioner by sdi bermuda were not effectively connected with such trade or business7 if sdi bermuda were so see also brown v commissioner tcmemo_1996_325 cf wicker v commissioner tcmemo_1993_431 affd without published opinion 50_f3d_12 8th cir petitioner makes a further reference to placing the burden of continued engaged and the royalties so connected no withholding would be necessary see sec_1441 sec_1442 and b a sec_1_1442-2 sec_1_1441-4 income_tax regs initially we deal with petitioner's position in respect of the burden_of_proof without regard to the increases in deficiencies for and in this connection we note that the fact that the case has been fully stipulated does not alter the application of the burden_of_proof rules rule b 95_tc_82 affd on other grounds 943_f2d_22 8th cir in 92_tc_1084 revd on other grounds 916_f2d_110 3d cir we set forth the following frame of reference for determining what is new_matter within the meaning of rule a rule a provides that the burden_of_proof is on petitioner except that in respect of any new_matter increases in deficiency and affirmative defenses pleaded in his answer it shall be upon the respondent a new position taken by respondent is not necessarily a new_matter if it merely clarifies or continued proof on respondent in respect of the absence of income from insurance includable under sec_842 a reference which under the circumstances herein we think is irrelevant we also note that for purposes of this proceeding respondent does not contend that petitioner maintained an office or place of business in the united_states engaged in trade_or_business_within_the_united_states or received income effectively connected with the conduct_of_a_trade_or_business within the united_states develops respondent's original determination without requiring the presentation of different evidence being inconsistent with respondent's original determination or increasing the amount of the deficiency 77_tc_881 the notices of deficiency herein provide in pertinent part the payments you made to nonresident_aliens in the amounts shown are subject_to the withholding rate provided by sec_1441 of the internal_revenue_code since you did not withhold the tax and did not establish that the recipient of the payments paid the united_states tax you are liable for the tax that should have been withheld we think that sec_1441 which imposes the withholding_tax on nonresident_alien individuals and foreign_partnerships was cited only for the rate_of_tax applied by respondent respondent cited no section for the source of the deficiencies nor indeed was respondent required to do so 78_tc_646 the language of the notices did not directly or by necessary inference exclude a claim under sec_1442 which imposes the withholding_tax on foreign_corporations and upon which respondent proceeds herein moreover sec_1442 makes reference to and incorporates sec_1441 so that reference to sec_1441 is entirely appropriate in a proceeding under sec_1442 see 102_tc_515 beyond this the very elements of sec_1442 upon which petitioner relies to shift to respondent the burden_of_proof ie the burden of proving that sdi bermuda was not engaged in trade_or_business_within_the_united_states or if so engaged that the royalties were not effectively connected with such trade_or_business are also present in the application of sec_1441 see also sec_1_1442-2 and sec_1_1441-4 income_tax regs compare sec_1442 b with sec_1441 c thus there is no inconsistency in applying sec_1442 rather than sec_1441 herein since similar evidence is involved in providing a basis for determining whether or not a taxpayer is exempt from withholding under either section inconsistency and the absence of a need for different evidence are critical elements in sec_1442 provides b exemption --subject to such terms and conditions as may be provided by regulations prescribed by the secretary subsection a shall not apply in the case of a foreign_corporation engaged in trade_or_business_within_the_united_states if the secretary determines that the requirements of subsection a impose an undue administrative burden and that the collection of the tax imposed by sec_881 on such corporation will not be jeopardized by the exemption sec_1441 provides c exceptions -- income connected with united_states business --no deduction or withholding under subsection a shall be required in the case of any item_of_income other than compensation_for_personal_services which is effectively connected with the conduct_of_a_trade_or_business within the united_states and which is included in the gross_income of the recipient under sec_871 for the taxable_year deciding whether a new_matter is involved that requires that the burden_of_proof be shifted to respondent see zarin v commissioner supra 67_tc_612 finally we note that petitioner itself contributed to any confusion that may have existed in respect of the applicability of sec_1442 or sec_1441 referred to in the notices of deficiency prior to the time the notices of deficiency were prepared respondent had received limited information regarding the royalty payments at issue in particular it was unclear to whom and in what amount the royalty payments were being made only just prior to the date set for trial and after prodding by the court did petitioner come forth with evidence as to whom and in what amounts the royalties were paid in sum since the essential elements of proof are the same under the circumstances herein whether sec_1441 or sec_1442 provides the key to decision there is no surprise or unfairness in rejecting petitioner's contention that the burden_of_proof should be shifted to respondent see 714_f2d_977 9th cir affg t c memo 1982-dollar_figure liability for withholding see also ruark v commissioner tcmemo_1969_48 affd per curiam 449_f2d_311 9th cir sec_881 provides that a 30-percent tax shall be imposed on the amount received from sources within the united_states by a foreign_corporation falling within certain categories of incomedollar_figure sec_1442 provides a method for collecting that tax central de gas de chihuahua s a v commissioner t c pincite sec_1442 provides in part a general_rule -- in the case of foreign_corporations subject_to taxation under this subtitle there shall be deducted and withheld at the source in the same manner and on the same items of income as is provided in sec_1441 a tax equal to percent thereof royalties are among the types of income included in sec_1441 sec_1_1441-2 income_tax regs see also sec_1_881-2 income_tax regs in addition sec_861 provides that u s source income includes rentals and royalties --rentals or royalties from property located in the united_states or from any interest in such property including rentals or royalties for_the_use_of or for the privilege of using in the united_states patents copyrights secret processes and formulas good will trade-marks trade brands franchises and other like property sec_1441 completes the picture of the statutory provisions involved herein it provides a foreign_corporation is a corporation that is not created or organized in the united_states or under the law of the united_states or of any state sec_7701 and all persons having the control receipt custody disposal or payment of any of the items of income specified in subsection b which includes royalties to the extent that any of such items constitutes gross_income from sources within the united_states of any nonresident_alien_individual or of any foreign_partnership shall deduct and withhold from such items a tax equal to percent thereof there can be no dispute that the royalty payments received by petitioner from sdi usa constitute u s source income and were received by petitioner as such within the meaning of sec_1442 see 337_us_369 see also 47_bta_184 however royalties paid_by sdi usa to petitioner are exempt from taxation by virtue of sec_894 and article ix of the united states-netherlands income_tax convention date 62_stat_1757 1950_1_cb_92 as amended by the supplementary protocol date u s t 1956_2_cb_1116 and as further amended by the united states-netherlands supplementary income_tax convention date u s t 1967_2_cb_472 u s -netherlands treaty see also sec_894 there is no comparable u s treaty exemption that would apply to royalty payments from petitioner to sdi bermuda the parties have locked horns on several aspects of the application of the statutory provisions in light of the impact of the u s -netherlands treaty exemption whether the royalties paid_by petitioner to sdi bermuda constitute income received from sources within the united_states by sdi bermuda and are thus subject_to_withholding under sec_1441 whether petitioner can be considered a withholding_agent whether there is a limitations_period that has expired in respect of respondent's right to assess a deficiency in withholding_tax against petitioner and whether petitioner is liable for additions to tax under sec_6651 for failure_to_file withholding_tax returns for reasons hereinafter set forth we resolve the first issue in petitioner's favor with the result that it is unnecessary for us to address the remaining issuesdollar_figure before proceeding with our analysis of the first issue however it is important to note that respondent does not question the existence of petitioner as a valid netherlands corporation or the application of the treaty exemption insofar as the payments by sdi usa to petitioner are concerned similarly respondent does not attack the arrangements under which petitioner had a license of the worldwide rights and sdi usa had a license of the u s rights although respondent does ask us to take into account the similarly we have no need to decide further whether any elements of proof should be placed on respondent under rule a with respect of the increases in the deficiencies for and or whether any such burden should be applied on an overall or year by year basis see 92_tc_1084 revd on other grounds 916_f2d_110 3d cir close relationship of the various corporations involved compare gaw v commissioner tcmemo_1995_531 on appeal d c cir may l996 rather respondent focuses her argument solely on the proposition that since the royalties paid_by sdi usa to petitioner were u s source income they retained that character as part of the royalties paid_by petitioner to sdi bermuda and as a matter of law constitute income received from sources within the united_states by sdi bermuda under sec_881dollar_figure respondent contends that the fact that such royalties were combined with non-u s source royalties received by petitioner to determine the amount of royalties payable by petitioner to sdi bermuda does not preclude the tracing of the royalties received by petitioner from sdi usa to u s sources to implement such tracing respondent simply applies the percentage specified in the worldwide license agreement between petitioner and sdi bermuda and utilized in computing the amount of the required_payment by petitioner to sdi bermuda to support her contention that such an allocation is permissible respondent cites 15_tc_799 14_tc_1467 rohmer v commissioner 5_tc_14 at no time has respondent contended that petitioner has failed to carry its burden_of_proof in respect of the factual foundations of this legal issue affd 153_f2d_61 2d cir 47_bta_184 156_f2d_924 2d cir affg a memorandum opinion of this court in all of these cases however the payments upon which a withholding_tax was imposed were directly from a u_s_payor and the u s withholding_tax was imposed on that payor none of them address the situation involved herein where there is a second licensing step under which royalties are being paid and upon which the u s withholding_tax is sought to be imposed thus these cases provide no guidance in respect of whether the u s source characterization of the royalties paid_by sdi usa to petitioner flows through to the royalties paid_by petitioner to sdi bermuda petitioner argues that the royalties paid_by sdi usa to petitioner and exempt from tax under the netherlands treaty became merged with the other royalties received by petitioner from non-u s sources and consequently lost their character as u s source income petitioner submits that while the royalty payments from sdi usa may be u s source income its royalty payments to sdi bermuda were made on a separate and independent basis with respect to the payments to sdi bermuda petitioner contends that they were made pursuant to a worldwide licensing agreement between two foreign_corporations and as such do not constitute income received from sources within the united_states so that no withholding is required under sec_1442 pertinent authority on the issue before us is sparse indeed respondent relies solely on revrul_80_362 1980_2_cb_208 for her flow-through position in revrul_80_362 a a resident of a country other than the united_states and the netherlands licensed the rights to a u s patent to x a netherlands corporation x agreed to pay a fixed royalty each year to a x relicenses those rights to y a u s_corporation for use in the united_states in ruling that x was liable for a withholding_tax under sec_1441 the ruling states in the present factual situation the royalties from y to x are exempt from united_states tax under article ix of the convention however the royalties from x to a are not exempt from taxation by the united_states because there is no income_tax convention between a's country of residence and the united_states providing for such an exemption since the royalties from x to a are paid in consideration for the privilege of using a patent in the united_states they are treated as income_from_sources_within_the_united_states under sec_861 of the code and are subject_to united_states income_taxation under sec_871 rev_rul c b pincite- we are not persuaded that revrul_80_362 supra provides any significant support for respondent's position herein it fails to reflect any reasoning or supporting legal authority this circumstance is particularly relevant in applying the usual rule that in any event revenue rulings are not entitled to any special deference see 105_tc_341 on appeal 7th cir march and 100_tc_216 affd without published opinion 25_f3d_1043 5th cir at this point we note that respondent has not argued that petitioner was a mere conduit or agent of sdi usa in paying royalties to sdi bermuda or that sdi bermuda was the beneficial_owner of the royalties petitioner received from sdi usa so that the u s -netherlands treaty exemption should not apply compare 56_tc_925 with northern indiana public service co v commissioner supra cf 81_tc_260 affd 738_f2d_67 2d cir presumably such an argument would have produced a situation where sdi usa rather than petitioner would have been targeted by respondent as the taxpayer liable for the withholding_tax under sec_1442dollar_figure see northern indiana public service co v commissioner t c pincite although aiken industries inc v commissioner supra and northern indiana public service co v commissioner supra given the basis for our disposition of this case we have no need to deal with the question whether petitioner even though only a conduit would meet the statutory requirements of a withholding_agent see sec_1_1441-7 income_tax regs which provides that a foreign_corporation can be a withholding_agent see also 137_f2d_731 4th cir affg 47_bta_280 gaw v commissioner tcmemo_1995_531 on appeal d c cir date involved the conduit_concept we think they provide some guidance for our disposition of the instant case we take this view because the flow-through characterization concept is in a very real sense the conduit_concept albeit in a somewhat different garb ie whether the u s source income is being received as such because of the status of the paying entity in one case and the status of the subject matter of the payment in the other in aiken industries inc v commissioner supra back-to- back loans in the identical amounts of principal and rates of interest were made between a u s_corporation and a related corporation organized under the laws of the republic of honduras and between the honduran corporation and its indirect parent respondent argued that the honduran corporation should be disregarded for tax purposes and that the parent_corporation should be deemed the true owner and recipient of the interest payment from the u s_corporation we held the honduran corporation to be a mere conduit for the passage of interest payments and imposed withholding_tax liability on the u s_corporation in northern indiana public service co v commissioner supra the taxpayer a domestic_corporation organized a finance subsidiary incorporated in curacao under the commercial code of the netherlands antilles to which the u s -netherlands treaty applied for the purpose of issuing notes in the eurobond market the finance subsidiary borrowed dollar_figure million pincite percent interest in that market and lent that amount to the taxpayer pincite percent interest respondent argued that the finance subsidiary should be ignored and that the taxpayer was liable for withholding taxes under sec_1441 on the interest payments to the foreign eurobond holders finding that the finance subsidiary engaged in substantive business activity that resulted in significant earnings we held that the finance subsidiary was not a mere conduit or agent we think the within situation falls more within the ambit of northern indiana than aiken industries in the latter case there was an identity both in terms and timing between the back to back loans as well as a close relationship between the parties involved in the former case although there was a clear connecting purpose between the borrowing and lending transactions ie to obtain the benefit of the exemption from the withholding_tax on interest under the u s -netherlands treaty there were differences in terms ie in the interest rate albeit not large and a close relationship between all the parties was not present since the borrowings by the finance subsidiary were from unrelated parties in the instant case there was a close relationship between the parties however although respondent asks us in passing to take that relationship into account she does not pursue the matter to the point where she contends that it is a significant factor given the fact that respondent recognizes the existence of all of the parties as valid corporate entities and does not attack the bona fides of the license agreements between sdi usa and petitioner on the one hand or petitioner and sdi bermuda on the other we are not disposed to allow the close relationship element to control our decision the facts of the matter are that the two license agreements had separate and distinct terms and that petitioner had an independent role as the licensee from sdi bermuda and the licensor of the other entities including but not limited to sdi usa the schedules of royalty payments provided for a spread not unlike the spread involved in northern indiana which compensated petitioner for its efforts like the finance subsidiary in northern indiana petitioner engaged in licensing activities from which it realized substantial earnings in fact on a percentage basis it earned between and percent compared to the percent earned by that finance subsidiary in northern indianadollar_figure under the circumstances herein we think these arrangements should be accorded separate status with the result that although the royalties paid_by petitioner to sdi in dollar amounts petitioner retained net royalties in the amounts of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in bermuda were derived from the royalties received by petitioner from sdi usa they were separate payments we find support for our conclusion herein in that respondent's view of the law could cause a cascading_royalty_problem whereby multiple withholding taxes could be paid on the same royalty payment as it is transferred up a chain of licensors see eg isenbergh international_taxation u s taxation of foreign persons and foreign_income par pp 2d ed kuntz and peroni u s international_taxation c1-45 - c1-46 dale withholding_tax on payments to foreign persons tax l rev but for the u s -netherlands treaty the royalty payments from sdi usa could be subject_to_withholding tax twice under respondent's reasoning herein respondent argues that only one withholding_tax is being sought herein however this ignores the fact that by treaty the u s agreed to forgo taxing royalties and to allow them to be taxed by the netherlands whether or not the netherlands actually taxed the royalties is irrelevant respondent also infers that she would use her discretion not to apply more than one level of withholding_tax on multiple transfers of income that originated as u s source income we think this places an improper exercise of discretion in respondent's hands to avoid the imposition of interest and additions to tax as determined by respondent herein each payor in the chain might well feel compelled to file returns and pay withholding taxes see glicklich final regulations on conduit financing arrangements empower the irs j taxn we are not disposed to conclude in the absence of any legislative expression on the subject that congress intended the statutory provisions to permit cascading with the question of relief left to the mercy of respondent we hold that the payments by petitioner with respect to which respondent seeks to impose liability for the percent withholding_tax herein were not received from sources within the united_states by sdi bermuda under sec_881 sec_1441 and sec_1442dollar_figure decision will be entered for petitioner we note that changes in the u s -netherlands treaty applicable to years subsequent to the years before us may provide a different framework for disposing of this issue convention for the avoidance of double_taxation u s -neth date tax_treaties cch par as amended by supplementary protocol date tax_treaties cch par
